FILED
                            NOT FOR PUBLICATION                              APR 14 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSEPH MORENO,                                    No. 13-15438

               Plaintiff - Appellant,             D.C. No. 3:11-cv-00179-LRH-
                                                  WGC
  v.

ELIZABETH WALSH; et al.,                          MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Former Nevada state prisoner Joseph Moreno appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that defendants

were deliberately indifferent to his safety in failing to protect him from being

sexually assaulted by another inmate. We have jurisdiction under 28 U.S.C. §

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment because Moreno

failed to raise a genuine dispute of material fact as to whether defendants knew of a

substantial risk of serious harm to Moreno from a sexual assault by another inmate.

See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (holding that “a prison official

cannot be found liable under the Eighth Amendment . . . unless the official knows

of and disregards an excessive risk to inmate . . . safety”); Berg v. Kincheloe, 794
F.2d 457, 460 (9th Cir. 1986) (summary judgment was proper where plaintiff had

not provided evidence demonstrating that defendants “had any reason to believe”

that plaintiff would be attacked).

      Moreno’s contention that the district court’s improperly denied his motion

for relief from retaliation is unpersuasive.

      AFFIRMED.




                                           2                                   13-15438